 1   GEVA BAUMER, ESQ., State Bar #220046
 2
     Law Offices of Geva Baumer
     1904 Franklin St., Suite 312
 3   Oakland, CA 94612
     Tel: (510) 500-4474 Fax: (510) 868-1044
 4
     geva@baumeratlaw.com
 5
     Attorney for Debtor
 6

 7

 8                         UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF CALIFORNIA
 9                                 OAKLAND DIVISION
10
     In Re:                                             )    Case No.: 11-72904
11                                                      )
     Nehemias A Garcia-Calderon                         )    Chapter 7
12
                                                        )    Debtor’s memorandum of points and
13                                                      )    authorities in support of a Motion for Contempt
                     Movant(s)/Debtor(s)                )    re: discharge injunction and damages
14                                                      )
15
                                                        )    Date: May 29, 2020
                                                        )    Time: 11:00 a.m.
16                                                      )    Location: 1300 Clay St., Oakland, CA 94612
                                                        )    Courtroom: 215
17                                                      )    Judge: Hon. Charles Novack
18
                                                        )
                                                        )
19                                                      )
20

21                                                      I.

22                                          JURISDICTION

23      1. This Court has subject matter jurisdiction to hear this motion because it arises from

24   and is related to the above captioned case under Title 11. 28 U.S.C. §1334.

25      2. This is a core proceeding pursuant to 28 U.S.C. section 157(b)(2), because it involves a

26   matter concerning the administration of the estate, giving this court personal jurisdiction. In

27   addition, Bankruptcy courts may impose contempt sanctions when “necessary or

28   appropriate” to enforce their own orders. 11 U.S.C. 105(a). This court has personal
     jurisdiction over the parties in this case. 28 U.S.C. §157
                                POINTS AND AUTHORITIES – CONTEMPT MOTION
                                                   -1

Case: 11-72904     Doc# 20-1      Filed: 04/24/20        Entered: 04/24/20 11:48:54        Page 1 of
                                              9
 1      3. Venue lies in this district pursuant to 28 U.S.C. § 1391(b).
 2      4. The Ninth Circuit Court of Appeals has held that contempt proceedings for
 3   violation of the discharge injunction must be initiated by motion under Rule 9014 and not
 4   by adversary proceeding. Barrientos v. Wells Fargo Bank, N.A., 633 F.3d 1186, 1190-91
 5   (9th Cir. 2011).
 6                                                II.
 7                         PARTIES AND FACTUAL BACKGROUND
 8      5. Nehemias A Garcia-Calderon (“Debtor” or “Movant”) is the Debtor in the above
 9   captioned Chapter 7 bankruptcy case (“Bankruptcy Case”). The Debtor lives with his
10   spouse and 2 minor children (ages 2, 3) in the city of Richmond, California. Debtor was
11   born in Guatemala and immigrated to the U.S.A. with his parents when he was a child. He
12   works as mechanic for AC transit. He is the sole bread earner in his household (Garcia-
13   Calderon Dec. 1:17-22)
14      6. Respondent Ford Motors Credit Company LLC (“Ford Credit” or “Creditor”) is a
15   limited liability corporation incorporated under the laws of the State of Delaware with its
16   corporate headquarters located in the city of Dearborn, Michigan. Ford Credit is doing
17   business also under the business name “Mazda American Credit” (Baumer Dec. 1:27-2:4).
18      7. Respondent Nelson & Kennard (“NK Law Firm”) is a law partnership with its main
19   office located in 5011 Dudley Blvd., Building 250, Bay G, McClellan, CA 95652 (Baumer
20   Dec. 2:5-7).
21      8. On or about October 26, 2009, the creditor Ford Credit filed a lawsuit against the
22   Debtor for damages due to a repossessed vehicle with the Superior Court of California,
23   Contra Costa County, Case CIVML09-10431 (“Civil Case”). At all times Ford Credit was
24   represented by the NK Law Firm (Garcia-Calderon Dec. 1:23-2:1).
25      9. On or about March 9, 2010, Ford Credit obtained a monetary judgment against the
26   Debtor for the amount of $13,274.45 (“Civil Judgment”). On July 19, 2010, Ford Credit
27   recorded an abstract of judgment on the Civil Judgment with the County of Contra Costa
28   Recorder (Garcia-Calderon Dec. 2:2-6).

                                POINTS AND AUTHORITIES – CONTEMPT MOTION
                                                  -2

Case: 11-72904      Doc# 20-1     Filed: 04/24/20       Entered: 04/24/20 11:48:54     Page 2 of
                                              9
 1      10. On December 10, 2011, the Debtor filed the above Chapter 7 bankruptcy case with
 2   the U.S. Bankruptcy Court for the Northern District of California, Oakland Division
 3   (“Bankruptcy Case”). The Civil Judgement was one of the main reasons for the
 4   bankruptcy filing (Garcia-Calderon Dec. 2:7-10).
 5      11. The Creditor and their attorneys the NK Law Firm were listed in the Debtor’s
 6   bankruptcy schedules and had received notice of the Discharge Order (the Creditor was
 7   listed under its business name “Mazda American Credit”) (Garcia-Calderon Dec. 2:13-15).
 8   The NK Law Firm made a note of the bankruptcy discharge (Baumer Dec. 3:1-2).
 9      12. Once the Debtor received his bankruptcy discharge, he believed that Ford Credit or
10   the NK Law Firm will comply with the Discharge Order and will not attempt to collect on
11   the Civil Judgment (Garcia-Calderon Dec. 2;16-18).
12      13. On or about December 20, 2017, (about 6 years after the filing of the Bankruptcy
13   Case) the Debtor and his spouse purchased their home located in 617 Johnson
14   Drive,Richmond CA 94806 (“Subject Property”). They obtained a mortgage in order to
15   finance the purchase. The current servicer of their mortgage is Arvest Bank. The Debtor is
16   currently making ongoing mortgage payments, which include principal and annual interest
17   of 4.75%. Considering that the Debtor and his spouse live on one salary only, they are
18   struggling to make their ongoing mortgage payments and also their household expenses
19   (Garcia-Calderon Dec. 2:19-26).
20      14. Civil Judgement was never renewed by Creditor and it had completely lapsed on
21   March 8, 2020 (see Civil Case docket, Exhibit A to the dec. of Garcia-Calderon).
22      15. Recently the Debtor and his spouse applied to refinance their home mortgage. The
23   purpose of the refinance was to replace the current mortgage, which carry an annual
24   interest of 4.75%, with a more affordable rate of 3.30%. It is anticipated that this interest
25   reduction will save the Debtor and his spouse hundreds of dollars every month. In order to
26   finalize the refinance, an escrow was opened with Old Republic Title Company (“Title
27   Company”) (Garcia-Calderon Dec. 2:28-3:4).
28


                                POINTS AND AUTHORITIES – CONTEMPT MOTION
                                                   -3

Case: 11-72904     Doc# 20-1      Filed: 04/24/20       Entered: 04/24/20 11:48:54       Page 3 of
                                              9
 1      16. On April 10, 2020, the Creditor through the NK Law Firm made a demand for the
 2   amount of $26,526.75 to the Title Company based on the Civil Judgment. On Friday
 3   April 10, 2020, Debtor’s mortgage broker informed him that if he wishes to move forward
 4   with the refinance, he must pay the Civil Judgments in the amount of $26,526.75. This
 5   would result in a much higher loan and higher payments than anticipated (Garcia-Calderon
 6   Dec. 3:5-10).
 7      17. When the Debtor heard about the Escrow Demand, he became extremely nervous.
 8   He hardly slept over the weekend.. He also felt deceived by his bankruptcy attorney, who
 9   informed him at the time of the bankruptcy filing that he did not have to worry anymore
10   about the Civil Judgment. He decided to contact his bankruptcy attorney. On Monday
11   April 13, 2020, the Debtor contacted his bankruptcy attorney, Mr. Geva Baumer. Mr.
12   Baumer informed the Debtor that he would need to conduct a research and subsequent to
13   such research, he would then try to resolve this matter (Garcia-Calderon Dec. 3:14-21),
14   Baumer Dec. 2:8-12).
15      18. In order to research this matter, Debtor’s attorney obtained records from the
16   Superior Court for the County of Contra Costa, the Bankruptcy Court, the County of
17   Contra Costa Recorder and Chicago Title Company. Debtor’s attorney determined that by
18   making the Escrow Demand, the NK Law Firm and/or Ford Credit violated the Debtor’s
19   discharge injunction. Because a delay in closing the escrow could greatly damage the
20   Debtor, Debtor’s attorney decided to attempt to mitigate the Debtor’s damages by
21   addressing the violation directly with the NK Law Firm (Baumer Dec. 2:13-18).
22      19. On or about April 13, 2020, Debtor’s attorney transmitted to the NK Law Firm a
23   letter with exhibits, explaining that NK Law Firm and Ford Credit are violating the
24   Debtor’s discharge injunction. In the letter Debtor’s attorney demanded that Respondents
25   amend the Escrow Demand to -0- and compensate the Debtor for his legal fees and costs
26   incurred due to the discharge violation (Baumer Dec. 2:17-28).
27      20. On or about April 14, 2020 at 3:00 PM, Debtor’s attorney called the NK Law
28   Firm. The call was answered by a receptionist. Debtor’s attorney explained that he

                                 POINTS AND AUTHORITIES – CONTEMPT MOTION
                                                   -4

Case: 11-72904       Doc# 20-1     Filed: 04/24/20      Entered: 04/24/20 11:48:54    Page 4 of
                                               9
 1   wishes to follow up on a letter he sent concerning a discharge violation. Initially the
 2   receptionist informed him that the case was closed in their office due to bankruptcy.
 3   When Debtor’s attorney explained that the NK Law Firm were still collecting on the
 4   discharged judgment and referred her to the Escrow Demand, Debtor’s attorney was
 5   transferred to attorney Kristen Sleezer (the same attorney who signed the Escrow
 6   Demand). Debtor’s attorney explained to Ms. Sleezer that her law firm was violating
 7   the Debtor’s discharge injunction and referred her to his letter (Baumer Dec. 3:1-9).
 8      21. On April 14, 2020, the Respondents withdraw their Escrow Demand (Baumer
 9   Dec. 3;10-12).
10      22. Due to the Respondents’ violation of the Discharge Order, the Debtor incurred
11   damages (Garcia-Calderon Dec. 4;13-27).
12      23. On April 15, 2020, Debtor’s attorney received an email from attorney Sleezer.
13   She proposed that the Debtor bear his own costs and attorney fees in the matter.
14   Debtor’s attorney responded that it is inequitable to require the Debtor to bear his own
15   expenses and attorney fees incurred to the Creditor’s willful violation of discharge. At
16   Ms. Sleezer’s request, Debtor’s attorney provided her with a breakdown of the attorney
17   fees and costs incurred by the Debtor due to the discharge violation (Baumer Dec.
18   3:10-17).
19      24. On April 17, 2020, Debtor’s attorney received a letter from Mr. Robert
20   Kennard, a partner in the NK Law Firm. According to Mr. Kennard’s letter, the
21   creditor will not agree to pay any of the Debtor’s fees and expenses incurred due to the
22   discharge violation, because the Debtor did not meet and confer with the Creditor’s
23   attorney by phone prior to incurring expenses and fees (Baumer Dec. 3:18-23).
24      25. By transmitting the Escrow Demand to the Title Company, the Creditor through the
25   NK Law Firm acted in an oppressive manner and tried to take advantage over the Debtor.
26   They knew that they were not entitled for that amount, as the debt had been discharged in
27   Debtor’s bankruptcy and also because more than 10 years had passed since the Civil
28   Judgment was made. Ford Credit through the NK Law Firm simply tried to take advantage

                                POINTS AND AUTHORITIES – CONTEMPT MOTION
                                                   -5

Case: 11-72904     Doc# 20-1      Filed: 04/24/20       Entered: 04/24/20 11:48:54      Page 5 of
                                              9
 1   of the Debtor, knowing that he is not sophisticated and does not know the law. Once the
 2   Respondents learned that the Debtor retained a competent bankruptcy representation in this
 3   matter, they backed off (Garcia-Calderon Dec. 4:1-10).
 4       26. Due to the Respondents’ bad faith actions and the damages incurred, the
 5   Debtor was forced to move to reopen his bankruptcy case and to file this motion for
 6   contempt and damages.
 7

 8                                                III.
 9                                       LEGAL ARGUMENT
10       A. Violation of the Discharge
11       27. Section 524 of the Bankruptcy Court embodies the "fresh start" concept and
12   provides that a discharge operates as an injunction against the commencement or
13   continuation of an action. Section 524(a) of the Bankruptcy Code, provides in part:
14            “(a)A discharge in a case under this title—
              (1) voids any judgment at any time obtained, to the extent that such judgment is a
15
              determination of the personal liability of the debtor with respect to any debt
16            discharged under section 727, 944, 1141, 1192, 1228, or 1328 of this title, whether or
              not discharge of such debt is waived;
17            (2) operates as an injunction against the commencement or continuation of an
              action, the employment of process, or an act, to collect, recover or offset any such
18            debt as a personal liability of the debtor, whether or not discharge of such debt is
              waived; and
19            ,,,,
20

21       28. The underlined Civil Judgment was entered due to a deficiency claim on a repossessed

22   vehicle. A debt incurred due to breach of contract, such as this underlined debt, is

23   dischargeable in bankruptcy, because it does not fall under any of the exceptions to discharge.

24   See 11 U.S.C. § 523(a).

25       29. A party who knowingly violates the discharge injunction under § 524(a)(2) can be

26   held in contempt under Bankruptcy Code § 105(a). See ZiLOG, Inc. v. Corning (In re

27   ZiLOG, Inc.), 450 F.3d 996, 1007 (9th Cir. 2006); Renwick v. Bennett (In re Bennett), 298

28   F.3d 1059, 1069 (9th Cir. 2002);

                                 POINTS AND AUTHORITIES – CONTEMPT MOTION
                                                     -6

Case: 11-72904      Doc# 20-1      Filed: 04/24/20        Entered: 04/24/20 11:48:54        Page 6 of
                                               9
 1      30. To be subject to sanctions for violating the discharge injunction, a party's violation
 2   must be "willful." The party seeking contempt sanctions has the burden of proving, by
 3   clear and convincing evidence that the alleged contemnor "(1) knew the discharge
 4   injunction was applicable and (2) intended the actions which violated the injunction." In re
 5   ZiLOG, Inc., 450 F.3d at 1007.
 6      31. A discharge in bankruptcy makes a pre-bankruptcy judgment lien ineffective as to
 7   any real property interests acquired by the Debtor after the commencement of his
 8   bankruptcy proceedings. See 11 U.S.C. §524(a)(3); And see Leasing Service
 9   Corp. v. Justice, 416 S.E.2d 439 (Va. 1992).
10
        32. A court may hold a creditor in civil contempt for violating the discharge if there is
11   no fair ground of doubt as to whether the order barred the creditor’s conduct. In other
12   words, civil contempt may be appropriate if there is no objectively reasonable basis for
13   concluding that the creditor’s conduct might be lawful. See In re Taggart, 139 S. Ct. 1795
14   (2019).
15      33. Violation of the Discharge - The facts of this case demonstrate that Respondents
16   violated the Debtor’s bankruptcy discharge, as they attempted to collect on a discharged
17   debt in violation of the discharge injunction. The transmission of the Escrow Demand to
18   the Title Company, was a “continuation of an action, the employment of process, or an act,
19   to collect, [or] recover” the Debt, which is prohibited by the discharge injunction. 11
20   U.S.C. § 524(a)(2). As such, Movant is entitled to actual damages for attorneys’ fees.
21   Walls v. Wells Fargo Bank, N.A. (supra), 276 F.3d. at 507.
22      34. The Respondents cannot argue that the collection action is an in rem action and
23   thus permissible, as they attempted to collect on a pre-bankruptcy lien against a real
24   property that was purchased many years after the bankruptcy.
25      35. Discharge Violation was Willful – The discharge violation was clearly willful. The
26   Respondents knew about the bankruptcy discharge, as they were listed in the bankruptcy
27   schedules and received a notice of the discharge order. The NK Law Firm marked the Civil
28   Judgment as “discharged in bankruptcy”, and stopped all collection actions on it forover 8

                                POINTS AND AUTHORITIES – CONTEMPT MOTION
                                                    -7

Case: 11-72904     Doc# 20-1      Filed: 04/24/20        Entered: 04/24/20 11:48:54     Page 7 of
                                              9
 1   years.. The Respondents intended the action that led to the discharge violation, as they
 2   intended to transmit the Escrow Demand to the Title Company. The NK Law Firm is a law
 3   firm that mainly deals with debts collection. Thus, it presumed to know the effect of the
 4   discharge injunction on the Civil Judgment and the consequences of violating the
 5   discharge.
 6      36. There is no objectively reasonable basis for concluding that the creditor’s conduct
 7   might be lawful – The Respondents actions clearly violated the bankruptcy discharge. The
 8   Respondents cannot argue that there is a reasonable basis for concluding that their actions
 9   were lawful as no such reasonable basis exists.
10      37. The Court may award Debtor’s damages, emotional damages and attorney fees
11   incurred due to the discharge violation – see In re Breul, 533 B.R. 782, 797 (Bankr. C.D.
12   Cal. 2015).
13      38. There is no basis to the Respondents’ contention that recovery is not warranted,
14   since the Debtor did not made a prior telephonic meet and confer call to the NK Law Firm
15   - There is no case law that support the Respondents’ contention. Due to the Respondents’
16   oppressive actions and the potential huge damages which could have been caused due to
17   the violation, the Debtor was forced to retain a bankruptcy attorney. Debtor’s bankruptcy
18   attorney had to conduct research and write a lengthy letter, explaining the discharge
19   violation and the consequences. The purpose of addressing this matter directly with the NK
20   Law Firm, was to mitigate the Debtor’s damages, which could have resulted in additional
21   cost of many thousands of dollars. The Respondents’ attempt to get a “free pass”, only
22   because the Debtor attempted to mitigate his damages, must be rejected.
23      39. Punitive Damages - An award of punitive damages requires "some showing of
24   reckless or callous disregard for the law or rights of others." In re Bloom, 875 F.2d 224,
25   228 (9th Cir.1989). In some instances, punitive damages are an appropriate remedy for a
26   discharge violation. See In re Breul, 533 B.R. 782, 797 (Bankr. C.D. Cal. 2015). The facts
27   of this case justify imposition of punitive damages. Respondents clearly knew that there
28   was no basis for the Escrow Demand. Clearly, the Civil Judgment was discharged in the

                                POINTS AND AUTHORITIES – CONTEMPT MOTION
                                                  -8

Case: 11-72904     Doc# 20-1      Filed: 04/24/20      Entered: 04/24/20 11:48:54       Page 8 of
                                              9
 1   bankruptcy, Even if there was no bankruptcy, the enforcement of the Civil Judgment
 2   would be barred, as more than 10 years had passed since the entry of the Civil Judgment
 3   and the Civil Judgement was not renewed. The Respondents simply attempted to take
 4   advantage over the Debtor, exploiting his ignorance of the law and his financial urgent
 5   needs to complete the refinance process. The Respondents actions were oppressive,
 6   egregious and demonstrated a complete disregard of the law and the Debtor’s rights. The
 7   Court must sanction Respondents by awarding substantial punitive damages in order to prevent
 8   Respondents from repeating this behavior.
 9

10   WHEREFORE, Movants pray for relief as follows:
11   A. Declaratory relief that Respondents are in civil contempt of this Court by violating
12      the discharge injunction;
13   B. Sanctions for violating the discharge injunction in the form of reasonable attorney fees
14      of and costs, according to an application which will be filed under a separate cover;
15   C. Actual damages in an amount according to proof;
16   D. Emotional distress damages in an amount according to proof;
17   C. Punitive damages for egregious conduct in willful violation of this Court’s orders;
18   D. Such other and further relief as the Court may deem just and proper.
19

20

21                                                        _/s/ Geva Baumer_____________
22   Date: April 24, 2020
23
                                                          Respectfully Submitted,
24                                                        By: Geva Baumer, Movant’s attorney
25

26

27

28


                               POINTS AND AUTHORITIES – CONTEMPT MOTION
                                                  -9

Case: 11-72904     Doc# 20-1     Filed: 04/24/20       Entered: 04/24/20 11:48:54     Page 9 of
                                             9
